                Case 2:20-cv-00468-RSM Document 17 Filed 07/08/20 Page 1 of 3




 1                                                        Honorable Ricardo S. Martinez

 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT FOR THE
 8                         WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE

10
11 PRIYANKA PANKAJBHAI PATEL,                       CASE NO. 20-cv-0468-RSM-BAT
12                                                  STIPULATED ORDER FOR
                Petitioner,                         DISMISSAL
13
14      v.
                                                    Noted for Consideration on:
15 U.S. DEPARTMENT OF HOMELAND                      July 8, 2020

16 SECURITY, et al.,
                          Respondents.
17
18
19
           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all parties, through
20
     their undersigned counsel and respective attorneys of record, now hereby stipulate to the
21
     voluntary dismissal of the above-captioned action with each party to bear their own fees
22
     or costs. The parties also agree that the temporary stay of removal (Dkt. No. 3) be
23
     vacated.
24
     //
25
     //
26
     //
27
28

      STIPULATED ORDER FOR DISMISSAL                                        Jennifer Lesmez
      C20-0468-RSM-BAT - 1                                           LAW OFFICES OF JENNIFER LESMEZ
                                                                            P.O. BOX 1797
                                                                          ALLYN, WA 98524
                                                                            (509) 424-8697
            Case 2:20-cv-00468-RSM Document 17 Filed 07/08/20 Page 2 of 3




 1        Respectfully submitted,

 2        DATED this 7th day of July, 2020.
 3
 4
                                          /s/ Jennifer Lesmez
 5                                        JENNIFER LESMEZ, WSBA #34547
 6                                        Law Offices of Jennifer Lesmez
                                          P.O. Box 1797
 7                                        Allyn, WA 98524
 8                                        Phone: 509-424-8697
                                          Email: jlesmez@aol.com
 9                                        Attorney for Petitioner
10
11
12
13                                        BRIAN T. MORAN
14                                        United States Attorney

15                                        /s/ Patricia D. Gugin
16                                        Patricia D. Gugin, WSBA # 43458
                                          Assistant United States Attorney
17                                        United States Attorney’s Office
18                                        1201 Pacific Avenue, Suite
                                          700 Tacoma, WA 98402
19                                        Phone: 253-428-3832
20                                        E-mail: pat.gugin@usdoj.gov

21                                        Attorneys for Federal Respondents
22
23
24
25
26
27
28

     STIPULATED ORDER FOR DISMISSAL                                   Jennifer Lesmez
     C20-0468-RSM-BAT - 2                                      LAW OFFICES OF JENNIFER LESMEZ
                                                                      P.O. BOX 1797
                                                                    ALLYN, WA 98524
                                                                      (509) 424-8697
            Case 2:20-cv-00468-RSM Document 17 Filed 07/08/20 Page 3 of 3




 1                                        ORDER

 2        IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for Dismissal
 3 is GRANTED and the temporary stay of removal is VACATED. The case is dismissed.
 4        SO ORDERED.
 5
          DATED this 8th day of July, 2020.
 6
 7
 8
 9                                            A
                                              RICARDO S. MARTINEZ
10                                            CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED ORDER FOR DISMISSAL                                   Jennifer Lesmez
     C20-0468-RSM-BAT - 3                                      LAW OFFICES OF JENNIFER LESMEZ
                                                                      P.O. BOX 1797
                                                                    ALLYN, WA 98524
                                                                      (509) 424-8697
